Citation Nr: 1434848	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-47 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for psychiatric disability other than posttraumatic stress disorder (PTSD), to include as secondary to PTSD.  

2.  Entitlement to a rating in excess of 30 percent for PTSD.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to April 1990.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

When these issues were before the Board in July 2013, they were remanded for additional evidentiary development.  

The record before the Board consists solely of electronic records within the Veterans Benefits System (VBMS).


REMAND

In the July 2013 remand, the Board directed that the Veteran be afforded a VA examination to determine whether the Veteran had an acquired psychiatric disorder other than PTSD which had its onset during active duty or was related to any in-service disease, event or injury and also whether the Veteran had an acquired psychiatric disorder which was caused or permanently worsened by the Veteran's service-connected PTSD.  The remand instructions specifically directed that the claims file, to include medical treatise information submitted by the Veteran in support of his claims, must be reviewed by the examiner. 

A VA examination was conducted in September 2013.  The Board finds, unfortunately, that it is not responsive to the Board's remand instructions.  The examiner determined that the Veteran's psychiatric disorders other than PTSD were not linked to active duty or to PTSD.  Significantly, there is no indication that the examiner had reviewed the medical treatise evidence submitted by the Veteran.  The examiner referenced a report from the Archives of General Psychiatry to support his opinion but did not address, in any way, the evidence submitted by the Veteran.  The examiner did include the phrase "Clinical history in the medical literature does not support the contention that the disorders other than PTSD . . . were caused or permanently worsened by the . . . PTSD."  This statement is confusing and does not indicate to the Board that the examiner had addressed the Veteran's literature.  Support for this finding includes a review of the section in the examination report which sets out the "VBA REQUEST."  Nowhere do the instructions appear indicating that the examiner was to review the Veteran's medical treatises. 

Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Because the Board's remand instructions have not been complied with, the case must be remanded so that this may be accomplished. 

The increased rating PTSD claim and the TDIU claim are inextricably intertwined and must also be remanded again.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, all pertinent evidence in the electronic records must be made available to the examiner who conducted the September 2013 VA psychiatric examination.  The examiner should be requested to review the medical treatise evidence submitted by the Veteran and any other pertinent evidence added to the record since the September 2013 examination.  The examiner is directed to the records in VBMS dated January 11, 2011, February 17, 2011, and February 22, 2011, which include the medical treatises as well as the medical information referenced in the Veteran's substantive appeal dated in VBMS as June 18, 2012.  After the review, the examiner must answer the following with respect to each acquired psychiatric disorder present during the period of the claim other than PTSD:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder had its onset during active service or is related to any in-service disease, event, or injury?

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected PTSD? 

The rationale for all opinions expressed must be provided and the medical literature must be addressed.  If any requested opinion cannot be provided, the psychiatrist should explain why. 

If the September 2013 examiner is not available, the pertinent electronic records should be made available and reviewed by another psychiatrist or psychologist who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinions. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



